Citation Nr: 1727568	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected traumatic brain injury.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2015 and September 2016, the Board remanded the claims for additional development.  The September 2016 Board decision denied service connection for PTSD.  As such, that matter is no longer before the Board for appellate consideration.

The issues of entitlement to service connection for a lung disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Obstructive sleep apnea was not present in service, was not present until many years after service discharge, and has not been shown to be casually related to service, or to be proximately due to or aggravated by service-connected traumatic brain injury.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disability (other than PTSD) that is etiologically related to a disease, injury, or event which occurred in service, and/or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected traumatic brain injury, have not been met.  38  U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain chronic diseases, including psychoses, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Obstructive Sleep Apnea

The Veteran has asserted that his claimed obstructive sleep apnea was incurred in service, or caused or aggravated by his service-connected traumatic brain injury.  For the reasons outlined below, the Board finds that entitlement to service connection for sleep apnea on a direct-incurrence or secondary basis is not warranted.  

The Board has fully considered the Veteran's lay statements regarding his claim for service connection for sleep apnea.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In this case, there is no factual basis in the record that the claimed sleep apnea was incurred during service.  The Veteran's service treatment records show that he denied frequent trouble sleeping in a November 1975 report of medical history.  Additionally, he also denied frequent trouble sleeping in reports of medical history completed in March 1984, July 1985 and August 1988.  In a February 1992 report of medical history, the Veteran endorsed frequent trouble sleeping.  However, he specified that the trouble sleeping was due to a prior back surgery.  Thus, the service and post-service clinical records do not reflect any complaints, findings, or treatment referable to sleep apnea.  Post-service treatment records first show that the Veteran was diagnosed as having obstructive sleep apnea through a sleep study conducted in January 2003, approximately 28 years after the Veteran's separation from active service in 1975.  In view of the foregoing, there is no basis upon which to conclude that the Veteran's currently diagnosed obstructive sleep apnea was incurred in or related to military service.  

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed sleep apnea and his service-connected traumatic brain injury.

In an October 2016 VA medical report, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by or aggravated by his service-connected traumatic brain injury.  The examiner stated that the Veteran had a body mass index (BMI) of 36.1 which is consistent with obesity and that obesity is the major cause of obstructive sleep apnea.  The examiner emphasized that if traumatic brain injury was involved, the Veteran would have central sleep apnea and not obstructive sleep apnea.  Thus, there is no support for a casual nexus for this condition.  With respect to the claim on an aggravation basis, the examiner once again noted that obesity is the major aggravating factor for obstructive sleep apnea.  The examiner stated that traumatic brain injury may aggravate central sleep apnea but is not known to aggravate obstructive sleep apnea.  

The Board considers the medical opinion of the October 2016 VA examiner to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinion based on a review of the evidence of record. 

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed obstructive sleep apnea disorder is related to his service-connected traumatic brain injury weighs against the claim.  Thus, there no basis upon which to conclude that the Veteran's currently diagnosed sleep apnea was proximately caused by or aggravated by his service-connected traumatic brain injury.  

The criteria to award entitlement to service connection for obstructive sleep apnea have not been established.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for obstructive sleep apnea, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability, other than PTSD, that was incurred during active duty service.  

The service treatment records reflect that the Veteran had a normal psychiatric evaluation on medical examination in November 1975.  He also had normal psychiatric examinations in September 1977, March 1984, July 1985, August 1988, and February 1992.  In addition, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory, nervous trouble of any sort, and any other condition not specifically listed on reports of medical history dated in November 1975, September 1977, March 1984, July 1985 and August 1988. 

VA treatment records dating during the appeal period reflect a diagnosis of depression.

There are several VA examinations of record with regard to the Veteran's psychiatric disorder.  A September 2010 VA examiner diagnosed major depressive disorder and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not provide an etiological opinion.  In an August 2011 VA opinion, the examiner reported that there was "no plausible or logical connection between the veteran's recent depressive symptoms and his military service..." but did not further elaborate on that position.  In a February 2013 VA psychiatric examination, the examiner noted that the Veteran suffers from depression, but found that his symptoms were secondary to his difficulty adjusting to the effects of his chronic medical problems, noting that his condition started when his medical problems became more debilitating.  The examiner did not address the Veteran's in-service experiences or lay statements regarding his symptoms.  In an April 2013 VA examination, the examiner diagnosed major depressive disorder and found that the Veteran's psychiatric disorder was a consequence of his health problems, but not his service-connected disorders.  A June 2015 VA examiner offered an opinion that it is not at least as likely as not that the Veteran's major depressive disorder is caused by or the result of reported in-service stressors.  The examiner further opined that the Veteran's major depressive disorder is most likely secondary to multiple medical problems after 2009-2010.  However, the examiner did not specify which of the Veteran's medical problems caused or aggravated the major depressive disorder.  

On appellate review in September 2016, the Board determined that while there were multiple VA opinions of record that attributed the Veteran's major depressive disorder to his physical health problems, none of the opinions stated whether the major depressive disorder may be attributed specifically to his service-connected disabilities.  As such, the claim was remanded for further VA opinion.

Unfortunately, the record reflects that the Veteran did not appear for an examination scheduled on January 11, 2017 as he stated that his wife was sick.  In January 2017 correspondence, the RO afforded the Veteran the ability to reschedule the examination.  The Veteran did not respond to this letter.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Without a competent medical opinion linking the Veteran's claimed acquired psychiatric disability with service or a service-connected disability, service connection cannot be granted.  

The Board has fully considered the Veteran's lay statements that a psychiatric disorder is related to his period of active duty.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability, and the benefit of the doubt doctrine is not for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied. 


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected traumatic brain injury, is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to a service-connected disability, is denied.


REMAND

The Board finds that further RO action is warranted on the issues of entitlement to service connection for a lung disability and entitlement to a TIDU.

The Veteran contends that during his active service in the U.S. Navy, he was tasked with removing asbestos from the sleeping quarters of his ship, and that he now has a lung disability related to that asbestos exposure.  The Veteran's in-service exposure to asbestos is conceded.  

An October 2010 VA examiner determined that the Veteran's diagnoses of COPD, bronchiectasis and chronic bronchitis were not the result of or aggravated by his reported in-service exposure to asbestos.  As a rationale for the opinion, the examiner explained that chest x-rays and CT scans of record did not show pleural plaques, which are diagnostic of previous asbestos exposure.  However, a subsequent February 2015 chest-ray showed moderate COPD and pulmonary fibrosis and that the Veteran was diagnosed as having mild underlying COPD with pulmonary fibrosis.   

In light of the above, the Board remanded this claim in September 2016 to provide further VA opinion.

Further VA opinion was provided in October 2016, however, the Board does not find the opinion to be adequate to evaluate whether any lung disability is traceable to active military service, including asbestos exposure.  The VA examiner noted the February 2015 x-ray showing moderate underlying COPD and pulmonary fibrosis but opined that the Veteran's current lung conditions were not related to his reported asbestos exposure in service.  The rationale provided was that chest x-rays dated in July 2010, February 2010 and most recently in April 2016 did not reveal any fibrosis.  The examiner stated that the fibroses noted on chest x-ray in February 2015 had resolved by the time of the April 2016 chest x-ray.  The examiner's rationale is confusing as he did not explain how the fibroses had resolved.  Moreover, the examiner did not provide an opinion as whether the February 2015 diagnosis of mild underlying COPD with pulmonary fibrosis is related to the Veteran's period of active duty service, to include asbestos exposure.  Thus, further clarification is warranted.    

The claim for entitlement to a TDIU is inextricably intertwined with the claim for service connection for a lung disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  An examiner with appropriate expertise should be asked to review the file, determine the Veteran's currently diagnosed lung disabilities and provide a nexus opinion with respect to each pulmonary disability. 

Specifically, the reviewer should identify each currently manifested lung disability.  For each lung disability identified, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the lung disability is attributable to service, including in-service asbestos exposure.  In particular, the examiner should comment on the February 2015 chest x-ray showing moderate chronic obstructive pulmonary disease and pulmonary fibrosis, and that the Veteran was assessed as having mild underlying chronic obstructive pulmonary disease/pulmonary fibrosis.  

An explanation should be provided for each opinion provided as to each diagnosed respiratory problem. 

 (The AOJ should make sure that the medical opinions comply with this remand and the questions presented in this opinion request, especially with respect to detailing any connection to military service.  If the report is insufficient, it should be returned to the physician for necessary corrective action, as appropriate.)

2.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


